Case: 2:19-cv-00056-WOB-CJS Doc #: 21-3 Filed: 07/29/19 Page: 1 of 3 - Page ID#: 296

                                                                         Eastern District of Ke,ritiic
                                                                                  F RED
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY                         JUL 2 9 2019
                                  NORTHERN DIVISION
                                                                                AT COVINGTON
                                      COVINGTON                                ROBERT R. CARR
                                                                           CLERK U.S. DISTRICT COURT
 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED            Civil Action No. 2:19-cv-00056-W0B-CJS
 SANDMANN and JULIE SANDMANN,

            Plaintiffs,                            Judge William 0. Berterlsman
                                                   Magistrate Judge Candace Smith
 v.

 NBCUNIVERSAL MEDIA,LLC,

            Defendant.



                      DEFENDANT'S NOTICE OF FILING EXHIBIT B
                        TO ITS MEMORANDUM IN SUPPORT OF
                                MOTION TO DISMISS

        Defendant, NCBUniversal Media, LLC,through its undersigned counsel, hereby gives

 notice of conventionally filing Exhibit B to Defendant's Memorandum in Support of Motion to

 Dismiss, identified in footnote 6 as "a DVD which contains each broadcast identified in

 Plaintiff's complaint, along with the video embedded in the 'Second Article.'"


                                                        Respectfully submitted,

                                                       /s/ John C. Greiner
                                                        John C. Greiner(Pro Hac Vice)
                                                       GRAYDON HEAD & RITCHEY LLP
                                                       312 Walnut St., Suite 1800
                                                       Cincinnati, OH 45202
                                                       Phone:(513)629-2734
                                                       Fax:(513)333-4316
                                                       jgreiner@graydon.com
                                                                                        ALL•STATE LEGAL®




                                                                                                           EXHIBIT
Case: 2:19-cv-00056-WOB-CJS Doc #: 21-3 Filed: 07/29/19 Page: 2 of 3 - Page ID#: 297



                                                         J. Stephen Smith(KBA #86612)
                                                         Darren W. Ford(KBA #95373)
                                                         GRAYDON HEAD & RITCHEY LLP
                                                         2400 Chamber Center Drive
                                                         Suite 300, Ft. Mitchell, KY 41017
                                                         Phone:(859)578-3070
                                                         Fax:(859)578-3071
                                                         ssmith@graydon.com
                                                         dford@graydon.com

                                                         ATTORNEYS FOR DEFENDANT


                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and accurate copy ofthe foregoing was served on this 29th day
 of July, 2019 by regular U.S. mail, postage prepaid, upon the following:

 Todd V. McMurtry                             L. Lin Wood
 Hemmer DeFrank Wessels PLLC                  1 180 W.Peachtree Street, Suite 2040
 250 Grandview Drive, Suite 500               Atlanta, GA 30309
 Ft. Mitchell, KY 41017

                                                      /s/ John C. Greiner
                                                      John C. Greiner(Pro Hac Vice)




 9647768.1
Case: 2:19-cv-00056-WOB-CJS Doc #: 21-3 Filed: 07/29/19 Page: 3 of 3 - Page ID#: 298




                                                                                    !




                                         GRAYDON*
                                                         al
                                 Sandmann v. NBCUnivers
                                   Case No. 2:19-cv-00056

                                           EXHIBIT B




                                                                         171111.1   -.
                                                          1-71*C77.---
